Citation Nr: 0900546	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left hip replacement as 
secondary to the service-connected disability of bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1972 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDING OF FACT

The veteran's left hip replacement is not related to his 
service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for left hip replacement, 
to include as secondary to the service-connected bilateral 
pes planus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3. 
310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Here, the service treatment records are negative for 
complaints, diagnosis, or treatment of any hip conditions.  
Thus, service connection cannot be granted on a direct basis.

The veteran is attempting to establish service connection on 
a secondary basis.  He contends that his left hip disability, 
which necessitated replacement surgery in April 2004, was 
caused by his service-connected bilateral pes planus.

The Board finds that there is no competent and persuasive 
evidence of a nexus between the left hip disability and the 
service-connected pes planus.  In fact, the only medical 
opinion on the question of whether there exists such a 
relationship weighs against the claim.  VA requested a 
medical opinion in March 2005.  The VA examiner noted that 
the veteran's need for hip joint replacement was caused by 
the veteran's avascular necrosis of the left femoral head.  
The VA examiner opined that he knew of absolutely no evidence 
that avascular necrosis of the femoral head is related to 
flat feet (common term for pes planus).

Besides the March 2005 VA opinion, the April 2004 operation 
report weighs heavily against the claim.  The surgeon who 
performed the hip replacement surgery noted that the 
avascular necrosis of the left hip was due to chronic steroid 
use for the veteran's chronic obstructive pulmonary disease.

The veteran's representative cites the June 2000 VA 
examination of the veteran's feet.  The examination report 
states that the veteran's pes planus is severe and that it 
causes bilateral foot strain.  The report does not, however, 
indicate any effect on the veteran's hip.  Therefore, it is 
of no relevance in establishing a nexus between the pes 
planus and the left hip replacement.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claim on a direct or 
secondary basis.  As indicated above, the claim turns on 
medical matters; however, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, none of the lay 
assertions in this regard have any probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim for service connection 
hypertension, to include as secondary to the veteran's 
diabetes mellitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in March 2005 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims.

The Board acknowledges that the appellant was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until July 2006.  To 
the extent that his claims for service connection are being 
denied, there is no prejudice to the appellant in the timing 
of this notice.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Hence, issues concerning the disability evaluation 
and the effective date of the award do not arise in this 
instance.

VA also has a duty to assist the claimant in the development 
of the claim.  VA has obtained the available service medical 
records and VA treatment records.  A VA medical opinion was 
received.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for left hip replacement as 
secondary to the service-connected disability of bilateral 
pes planus is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


